 


109 HR 1616 IH: Protecting Children from Drugs Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1616 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. McHenry (for himself, Mr. Graves, Mr. Kennedy of Minnesota, Mr. Souder, Mr. Burton of Indiana, Mr. Walden of Oregon, Ms. Foxx, Miss McMorris, and Mr. Boozman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to provide an increased penalty for endangering the life of a child while illegally manufacturing a controlled substance. 
 
 
1.Short titleThis Act may be cited as the Protecting Children from Drugs Act of 2005. 
2.Increased penalty for endangering the life of a child while illegally manufacturing a controlled substanceSection 417 of the Controlled Substances Act (21 U.S.C. 858) is amended by adding at the end the following: If the human life is that of an individual who is under the age of 18 years, the maximum term of imprisonment for an offense under this section is 20 years. The presence of an individual under the age of 18 years at the place of manufacture or transport is prima facie evidence that such individual’s life was endangered by the manufacture or transport..   
 
